Citation Nr: 1023478	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, claimed as decreased visual acuity and dry eye 
syndrome.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to anemia with migraine 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran had a hearing at the RO in February 2006 before a 
Veterans Law Judge who is no longer employed at the Board.  
The Board informed the Veteran of this in a March 2008 
letter, also indicating she consequently had a right to 
another hearing before the judge who would ultimately decide 
her appeal.  See 38 C.F.R. § 20.707 (2009).  However, in an 
April 2008 response, she indicated she did not want another 
hearing.  A copy of the transcript from her February 2006 
Board hearing is contained in the claims file.

These issues were remanded by the Board in August 2006 and 
November 2008, and now return for further appellate review.  
As will be discussed herein, the Board finds that the agency 
of original jurisdiction (AOJ) substantially complied with 
the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

The issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD)/gastritis, anemia, and 
headaches were also remanded in August 2006 and November 
2008.  The Veteran's claim for service connection for 
GERD/gastritis was remanded for the issuance of a statement 
of the case in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  Such was issued in March 2010; however, the 
Veteran failed to perfect her appeal within the specified 
time period and, therefore, this issue is not properly before 
the Board.  Relevant to her claims for service connection for 
anemia and headaches, the AOJ granted service connection for 
anemia with migraine headaches in a March 2010 rating 
decision.  As such is a full grant of the benefits sought on 
appeal, these issues are no longer before the Board.

The issues of entitlement to service connection for 
gastroenteritis and whether new and material evidence has 
been received in order to reopen claims of entitlement to 
service connection for a bilateral knee disorder, bilateral 
hearing loss, hiatal hernia, depression, episiotomy, 
hemorrhoids, otitis media, sinusitis, and viral syndrome have 
been raised by the record, i.e., in January 2005 and April 
2008 statements from the Veteran, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation and, as there is 
no evidence that such was aggravated by a superimposed 
disease or injury during service, is not subject to service 
connection.  

2.  A currently diagnosed chronic bilateral eye disorder, 
other than a refractive error of the eye, is not related to 
any disease, injury, or incident of service.


CONCLUSION OF LAW

A bilateral eye disorder, to include decreased visual acuity 
and dry eye syndrome, was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Specifically, letters 
dated in November 2001, November 2003, and March 2008 advised 
the Veteran of the evidence and information necessary to 
substantiate her service connection claim as well as her and 
VA's respective responsibilities in obtaining such evidence 
and information.  Additionally, the March 2008 letter, as 
well as a November 2008 letter, informed her of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra.  

While the November 2001 and November 2003 letters were sent 
prior to the initial adjudication of the Veteran's claims for 
decreased visual acuity and dry eye syndrome, respectively, 
the March 2008 and November 2008 letters were issued after 
the initial AOJ adjudications.  However, the United States 
Court of Appeals for the Federal Circuit has held that VA 
could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2008 and 
November 2008 letters were issued, the Veteran's claim was 
readjudicated in the March 2010 supplemental statements of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that she 
wishes to be considered in her appeal.  In this regard, the 
Board notes that the Veteran provided authorization for VA to 
obtain records from Dr. Borroto, her primary physician, and 
Med Optical in January 2004.  With regard to the former, the 
Veteran did not specify which conditions Dr. Borroto treated 
and, pertinent to the latter, she did not provide an address 
or any other contact information.  Thereafter, in February 
2004, the Veteran requested that her claim be adjudicated 
immediately and requested that VA disregard any Release of 
Information she provided, to include those from hospitals and 
Dr. Borroto.  In a March 2008 letter, the AOJ informed the 
Veteran that she had previously requested that VA stop 
requesting medical records and, if she would like VA to try 
to request such records again, to resubmit an updated 
authorization form.  To date, she has not submitted any 
authorization forms nor identified any additional, 
outstanding records necessary to decide her appeal.  
Therefore, the Board finds that VA has met its duty to assist 
in this regard.  Additionally, the Veteran was provided with 
a VA examination in December 2008 in order to adjudicate her 
service connection claim.  Neither the Veteran nor her 
representative have argued that such examination is 
inadequate to decide the claim adjudicated herein.  

Therefore, the Board finds that AOJ has substantially 
complied with the directives in the Board's August 2006 and 
November 2008 remands, i.e., obtaining outstanding VA 
treatment records and providing a VA examination, such that 
no further action is necessary in this regard.  See Dyment, 
supra.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of her claim.

II.  Analysis

At her February 2006 Board hearing and in documents of 
record, the Veteran contends that she had dry eye syndrome 
and was prescribed glasses while serving in the military.  
She indicates that she has continued to wear glasses to read 
and has experienced dry eyes since service.  Therefore, the 
Veteran claims that service connection is warranted for a 
bilateral eye disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that in April 
1979, she complained of a heavy sensation and pain in the 
right eye.  She was provided with a prescription to correct 
her near vision.  On her January 1979 discharge examination, 
the Veteran indicated that she had eye trouble.  It was noted 
that she had anhydrosis of the globe and wore corrective 
glasses.  On clinical examination, the Veteran had 20/20 
distant vision bilaterally and J-1 near vision bilaterally, 
which indicates normal near vision.   

A July 1998 Physical Profile Report, conducted while the 
Veteran was in Reserve status, reflects that she had optic 
neuropathy with significant visual field loss.  Additionally, 
in July 2001, a VA treatment record reflects that the Veteran 
was given a prescription for eyeglasses so as to correct her 
near vision.  An August 2001 record shows that the Veteran 
was diagnosed with a refraction error and needed eyeglasses 
to read.  Additionally, she was using eye drops and a 
lubricating ophthalmologic ointment.  

A February 2002 eye examination revealed an impression of 
hyperopia and astigmatism.  In September 2002 and August 
2003, a refractive error was diagnosed.  In January 2004, the 
Veteran complained of pain in both eyes.  In July 2004, an 
eye examination showed an impression of presbyopia.  It was 
noted that the Veteran's ocular health was within normal 
limits.

A December 2004 record shows that the Veteran was not happy 
with her glasses.  Visual acuity was 20/20 bilaterally.  
Later in December 2004, she was noted to have a migraine 
disorder with pain on the right side of her face and in her 
right eye.  In January 2005, VA treatment records reflect 
that the Veteran complained of a sticky drainage from both 
eyes with some redness.  The assessment was conjunctivitis.  
In September 2006, the Veteran complained of a swollen right 
eyelid for a few days.  She denied blurry vision and eye 
pain.  The diagnosis was blepharitis of the right eye.

At a December 2008 VA examination, the Veteran complained of 
intermittent pain behind the right eye for the last twenty 
years.  The examiner noted that she did not have any visual 
symptoms.  Upon visual acuity testing, the Veteran had 
uncorrected right eye distance vision of 20/25, which was 
corrected to 20/20, and right eye near vision of 20/80, which 
was corrected to 20/20.  She also had uncorrected left eye 
distance vision of 20/50, which was corrected to 20/20, and 
left eye near vision of 20/100, which was corrected to 20/20.  
The remaining clinical examination, to include inspection of 
the Veteran's eyelids, was normal.  No eye disorder was 
diagnosed.  The examiner noted that there was no apparent 
ocular cause for the Veteran's complaints of intermittent 
pain behind the right eye.  

To the extent that the Veteran has decreased visual acuity, 
which has been variously diagnosed as hyperopia, astigmatism, 
and presbyopia, the Board observes that refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  Accordingly, such a disorder cannot 
be service-connected, absent evidence of aggravation by a 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 
Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Refractory errors of the eye include such eye 
disorders as hyperopia, astigmatism, and presbyopia.  The 
Veteran's decreased visual acuity in this case, therefore, 
cannot be service-connected absent evidence of aggravation.  
The record, however, is negative for evidence of aggravation 
of the Veteran's refractive error by a superimposed disease 
or injury in service.  Therefore, service connection is not 
warranted for the Veteran's decreased visual acuity, which 
has been attributed to a refractive error of the eyes.  

The Board also observes that the Veteran has alleged that she 
has experienced anhydrosis of the globe, or dry eye syndrome, 
of the bilateral eyes since her military service.  However, 
while the Veteran's service treatment records reflect that 
she was treated for such in-service and she has continued to 
use eye drops since service, there is no current diagnosis of 
such disorder.  Specifically, during the appeal period, 
medical records reflect only treatment for her refractive 
error, conjunctivitis, and blepharitis.  Relevant to 
conjunctivitis and blepharitis, the treatment records reflect 
only isolated, one-time treatment for such disorders.  
Moreover, upon VA examination in December 2008, the Veteran's 
only complaint was intermittent pain in the right eye.  Dry 
eyes, conjunctivitis, and blepharitis were not noted.  In 
fact, no eye disorder was diagnosed.  Likewise, the Veteran's 
post-service treatment records are negative for a diagnosis 
of anhydrosis of the globe or dry eye syndrome.  

Moreover, while the December 2008 VA examiner noted that the 
Veteran had intermittent pain behind the right eye, she 
indicated that such had no ocular cause.  Additionally, the 
Board observes that the Veteran is already service-connected 
for anemia with migraine headaches, so to the extent that she 
experiences pain behind the right eye, such symptomatology is 
contemplated in the disability rating assigned to her 
service-connected disability.  Therefore, the Board finds 
that the Veteran does not have a currently diagnosed chronic 
bilateral eye disorder, to include anhydrosis of the globe, 
or dry eye syndrome, conjunctivitis, or blepharitis, that is 
related to any disease, injury, or incident of service.

The Board notes that the Veteran has contended on her own 
behalf that her bilateral eye disorder is related to her 
military service.  While she is competent to testify as to 
her bilateral eye symptomatology, she is not competent or 
qualified, as a layperson, to render a diagnosis regarding 
her claimed eye disorder or an opinion concerning the complex 
medical relationship between her claimed eye disorder and any 
incident of her military service.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Board acknowledges that the United States 
Court of Appeals for the Federal Circuit has held that lay 
testimony could, in certain circumstances, constitute 
competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), in the instant case, the Board finds 
that the question regarding a diagnosis of an eye disorder as 
well as the potential relationship between such eye disorder 
and any instance of her military service to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

Therefore, the Board finds the Veteran's statements regarding 
a diagnosis or a nexus between her claimed bilateral eye 
disorder and her military service to be of little probative 
value as she is not competent to opine on such complex 
medical questions.  Specifically, where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of her bilateral eye disorder, as well 
as her allegations of continuity of bilateral eye 
symptomatology, are outweighed by the competent and probative 
December 2008 VA medical examiner's findings.  Therefore, the 
Board finds that service connection for a bilateral eye 
disorder is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a bilateral eye disorder.  As such, 
that doctrine is not applicable in the instant appeal, and 
her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral eye disorder, claimed as 
decreased visual acuity and dry eye syndrome, is denied.


REMAND

The Veteran claims that she is entitled to service connection 
for peripheral neuropathy of all four extremities as such is 
secondary to her service-connected anemia with migraine 
headaches.  However, prior to consideration of the Veteran's 
claim on the merits, the Board finds that a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide her claim so 
that she is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the record, the Board finds that a remand is 
necessary in order to afford the Veteran a VA examination so 
as to determine the nature and etiology of her peripheral 
neuropathy.  Specifically, she has contended that her 
service-connected anemia with migraine headaches has caused 
or aggravated her peripheral neuropathy.  In this regard, the 
Board notes that the medical evidence of record is unclear as 
to her current diagnosis and the etiology of such disorder.  
Specifically, VA treatment records reflect that the Veteran 
has nonservice-connected neck and back disorders with 
neurological symptoms.  Such also show that she has a 
diagnosis of carpal tunnel syndrome with trigger thumbs.  
Additionally, in a February 2005 treatment note, it was 
observed that the Veteran had peripheral neuropathy with 
distal sensory deficits of numbness and paresthesia.  Her 
treatment provider indicated that such was most likely due to 
B12 deficiency.  However, at the Veteran's December 2008 VA 
hemic disorders examination, where iron deficiency 
anemia/pernicious anemia and migraine headaches were 
diagnosed, it was noted that physical examination of her 
extremities was normal.  Therefore, on remand, the Veteran 
should be afforded a VA examination so as to determine 
whether she has peripheral neuropathy that is related to her 
service-connected anemia with migraine headaches or otherwise 
related to her military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  

Additionally, while on remand, the Veteran should be 
requested to identify any outstanding treatment records 
relevant to her peripheral neuropathy.  Thereafter, all 
identified records, as well as those dated from November 2008 
to the present from the Broward County, Florida, VA 
Outpatient Clinic (which was formerly the Oakland Park, 
Florida, VA Outpatient Clinic) and the Miami, Florida, VA 
Medical Center should be obtained for consideration in her 
appeal.  

The Board also observes that the VCAA and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance.  As the Veteran was not provided 
with notice of the information and evidence necessary to 
establish her claim of entitlement to service connection for 
peripheral neuropathy on a secondary basis, a remand is 
necessary to provide the Veteran with proper VCAA notice.  In 
this regard, the Board is cognizant that the March 2008 
letter advised her as to how to establish secondary service 
connection, but such information was offered in connection 
with her claim for GERD/gastritis.  Therefore, the Veteran 
should be provided with proper VCAA notice that informs her 
of the evidence and information necessary to establish her 
claim for peripheral neuropathy on a secondary basis.  See 
Overton v. Nicholson, 20 Vet. App. 427, 443 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs her of the 
evidence and information necessary to 
establish her claim for peripheral 
neuropathy on a secondary basis.  

2.  Request that the Veteran identify any 
outstanding treatment records relevant to 
her peripheral neuropathy.  After securing 
any necessary authorization from her, 
obtain all identified treatment records, 
to include those from the Broward County, 
Florida, VA Outpatient Clinic (which was 
formerly the Oakland Park, Florida, VA 
Outpatient Clinic) and the Miami, Florida, 
VA Medical Center dated from November 2008 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of her peripheral 
neuropathy.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should indicate whether the 
Veteran has a current diagnosis of 
peripheral neuropathy of each extremity.  
The examiner then should offer an opinion 
as to whether it is likely, unlikely, or 
at least as likely as not that the 
Veteran's peripheral neuropathy was caused 
or aggravated by her anemia with migraine 
headaches or otherwise related to her 
military service.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of her peripheral 
neuropathy and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


